Citation Nr: 1547162	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for unspecified depressive disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, other than unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in January 2011 by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has diagnoses of depression and anxiety, the claim is broadened to one for an acquired psychiatric disorder, to include PTSD.

In October 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Board remanded this claim in December 2014 for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, other than depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's unspecified depressive disorder had its onset in service.


CONCLUSION OF LAW

Unspecified depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show the Veteran reported depression and excessive worry during service in January 1966 and at separation from service in July 1968.

Post-service VA treatment records show a diagnosis of depression.  The February 2003 and December 2010 VA examinations show a diagnosis of major depressive disorder.  The April 2015 VA examination shows a diagnosis of unspecified depressive disorder.  The Board acknowledges that the February 2003, December 2010, and April 2015 VA examiners provided a negative nexus opinions.  Their rationales were that the Veteran's depression was related to life stressors rather than service, including marital issues, living in the Cincinnati area, and his previous work environment.  
In his May 2012 VA Form 9, the Veteran contended that, although his work environment may have caused an increase in his condition, his original condition was related to service.  The Veteran's wife provided a statement in July 2001 reporting the Veteran's insomnia, nightmares, tension, road-rage, mood swings, irritability, lack of patience, and inability to cope without yelling or walking out when something goes wrong had occurred for the past 31 years and continually worsened.  The Board finds the Veteran's account of the onset of his psychiatric symptoms in service and his wife's account of the recurrence of his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that, regardless of the examiners' reasoning for why the Veteran suffered from psychiatric symptoms, the competent and credible evidence shows the Veteran had psychiatric symptoms in service and on a recurrent basis since service.  Given the Veteran's symptoms in service, recurrent symptoms since service, and his current diagnosis from his VA examiners and treating physicians, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for unspecified depressive disorder is warranted.


ORDER

Service connection for unspecified depressive disorder is granted.


REMAND

In December 2014, the Board remanded the Veteran's claim to obtain a treatment progress note from Florence, Kentucky CBOC dated January 28, 2013 showing a neuropsychiatric diagnosis of depression, anxiety, anger, and PTSD.  This treatment record has not been obtained.  The Veteran is entitled to substantial compliance with the Board's December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, VA treatment records from March 2006 note that the Veteran was being treated for depression by a private treating physician, Dr. Anthony.  These records should be requested. 

In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to obtain an addendum opinion to the April 2015 VA examination.  See Stefl v. Nicholson, 21 Vet. App. at 125 (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include records from the treatment progress note from Florence, Kentucky CBOC dated January 28, 2013 and private treatment records from Dr. Anthony.  If these records cannot be obtained, the AOJ should make a finding of unavailability.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the examiner who conducted the April 2015 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum to the April 2015 examination.  The examiner should opine as to whether it is at least as likely as not that an acquired psychiatric disorder, other than unspecified depressive disorder, is related to service or had its onset during service.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  Then, readjudicate the Veteran's claims for service connection an acquired psychiatric disorder, other than unspecified depressive disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


